DETAILED ACTION
Applicant: HOGHOJ, Peter
Assignee: XENOCS SA
Attorney: Nader Abadir (Reg. No.: 52,537)
Filing: Amendment filed 08 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was previously given in an interview with Nader Abadir (Reg. No.: 52,537) on 10 March 2021.  Claims 3-4 depend from canceled claim 2 and claims 5-7 depend from claim 4, and the Examiner inquired about amending the dependency of claims 3-4 to facilitate Allowance of the claims.  

The application has been amended as follows: 

(Amended) Claim 3. The X-ray scattering apparatus according to claim 1, wherein in the at least one first measurement configuration the distances of the proximal and the distal X- ray detectors from the sample holder are selected such that the proximal X-ray detector (10) allows measurement of wide angle x-ray scattering (WAXSJ scattering signals and the distal X-ray detector (14) allows measurement of small angle x-ray scattering (SAXSJ scattering signals. 

claim 3, wherein in the at least one second measurement configuration the proximal and the distal X-ray detectors are arranged such as to form a joint X-ray detector.

Status of Claims
Claims 1 and 3-16 are currently pending before the Office.  Claim 2 was previously indicated as allowable, and was incorporated into independent claim 1 and was cancelled.  Claims 1 and 3-16 were amended to make the claims definite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884